Title: From Alexander Hamilton to James McHenry, 21 June 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New-York June 21st. 1799
          
          I have been honoured with your letter of the 19th. inst. relating to Dr. Coffin.
          It will I imagine be impracticable to obtain a person temporarily for so remote a destination. Doctor Coffin suggests that he can make an Arrangement; And as no additional expence Should accrue from the personal accommodation of Doctor Coffin—if I hear nothing from you to the contrary I will authorise Major Rivardi to grant him a furlough on condition that a Competent Arrangement is made free from expence to the public
          With great respect &c
           The Secy. of War 
        